Citation Nr: 9929396	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-07 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for gunshot wound residuals.

2.  Entitlement to a disability rating in excess of 40 
percent for venous insufficiency of the right lower 
extremity.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
impotency.

7.  Entitlement to a total rating based upon individual 
unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran provided testimony at a personal hearing held 
before a Hearing Office at the RO in May 1998, a transcript 
of which is of record.

In various statements on file, the veteran has alleged that 
there was clear and unmistakable error in the assignment of 
his initial rating for gunshot wound residuals.  This claim 
is referred to the RO for appropriate action.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The evidence on file indicates that the veteran was scheduled 
to provide testimony at a Travel Board hearing in July 1999, 
and failed to appear.  In a letter dated in August 1999, a 
Member of Congress indicated that the veteran did not desire 
a Travel Board hearing, but, rather, another hearing before a 
local Hearing Officer at the RO.  Furthermore, it was 
reported that the veteran claimed that he never put in for 
appeal to the Board.  Consequently, it appears that the 
veteran has indicated his desire to withdraw his appeal 
pursuant to 38 C.F.R. § 20.204.  The Board is of the opinion 
that clarification is necessary.

In order to insure that due process is accorded to the 
veteran, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a hearing before a local Hearing 
Officer.  A copy of the notice to the 
appellant of the scheduling of such a 
hearing should be placed in the record.

2.  The RO should also request that the 
veteran clarify whether he wishes to 
withdraw his appeal to the Board.  If so, 
the RO should take appropriate action.

Thereafter, this case should then be returned to the Board 
for further appellate consideration, if in order.  The 
purpose of this remand is to insure due process and to obtain 
clarification regarding the issues on appeal.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


